DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 10/09/2020 have been entered.  Claims 14-26 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C.112 (b) rejections set forth in the Non-Final office action mailed on 07/24/2020.
Information Disclosure Statement
The information disclosure statements filed on 10/09/2020 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the recitation “wherein the user-operable control interface comprises a graphical user interface” is indefinite because in view of the specification the “graphical user interface” is the “display” as recited in claim 1 and based on the recitation of claim 14 applicant is claiming that the device has a “display” and a “graphical user interface.”
Claims 19-23 are rejected as they depends from, and therefore incorporate the claimed 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjerregaard (Pub. No. 2012/0143168) in view of Andreen et al. (Pub. No. 2014/0005602) in view of Kamen et al. (Pub. No. 2010/0185142) in view of Butterfield (Pub. No. 2006/0224349).
Regarding claim 14, Bjerregaard teaches a system (1) for anal and stomal irrigation (see [0071]), the system comprising: a reservoir (4, Fig. 1) adapted to contain an irrigating liquid (irrigation liquid, see [0076]); a catheter (2, Fig. 3) comprising a catheter tip (catheter tip, Fig. 1 below) configured for insertion into one of a rectum and a stoma of a user (see [0071]) and an expandable retention element (3, Fig. 1) configured to retain the catheter tip (catheter tip, Fig. 1 below) within one of the rectum and the stoma (see [0078]), the catheter tip (catheter tip, Fig. 3 below) including an orifice (opening, see [0072]) configured to expel the irrigating liquid (irrigation liquid, see [0076]) out of the catheter tip (catheter tip, Fig. 3 below) and into one of the rectum and the stoma (see [0072]); a tubing system (6/7/8, Fig. 1) providing a first conduit (6/7) for movement of the irrigating liquid (irrigation liquid, see [0076]) between the reservoir (4) and the catheter (2) and a second conduit (6/8) for movement of the irrigating liquid (irrigation liquid, see [0076]) between the reservoir (4) and the expandable retention element (3, see [0073]); a valve system (5) in the second conduit (6/8) for controlling the movement of the irrigating liquid (irrigation liquid, see [0076]) between the reservoir (4) and the expandable retention element (3, see [0079]-[0085] and Figs. 3a); a pump (9, Fig. 1) operable to pump the irrigating liquid (irrigation liquid, see [0076]) from the reservoir (4) to the catheter tip (catheter tip, Fig. 1 below, see Fig. 3b), with the pump (9) and the valve system (5) configured to selectively: - pump (9) the irrigating liquid (irrigation liquid, see [0076]) into the expandable retention element (3, see [0088] and Fig. 3a); - pump (9) the irrigating liquid (irrigation liquid, see [0076]) through the catheter (2) for irrigation of one of the rectum and the stoma (see [0089] and Fig. 3b).
[AltContent: textbox (orifice)][AltContent: textbox (catheter tip)][AltContent: ]Annotated Fig. 1
[AltContent: arrow]
    PNG
    media_image1.png
    156
    134
    media_image1.png
    Greyscale

Bjerregaard teaches withdrawing irrigating liquid (irrigation liquid, see [0076]) from the retention element (3, see [0090] and Fig. 3c) but does not teach that the withdrawal is via the pump or and a user-operable control interface comprising a dedicated emergency stop zone, wherein in response to input from the user, the dedicated emergency stop zone operates the pump and the valve system to withdraw the irrigating liquid from the retention element;Applicants : Coloplast A/SAttorney Docket No.: 2015144-USSerial No. : 16/062,111 Filed : 06-14-2018wherein the dedicated emergency stop zone is available during any operational state of the system; wherein the pump comprises a reversible electrical pump that is operable in a first direction to pump the irrigating liquid into the expandable retention element and in a second reverse direction to withdraw the irrigating liquid from the expandable retention element; a control system configured to receive signals from a thermos sensor indicating a temperature of the irrigating liquid and to calculate future asymptotic temperature predictions for the temperature of the irrigating liquid; and a display that displays at least one of the future asymptotic temperature predictions.  
However, Andreen et al. teaches a system for anal and stomal irrigation (see [0003]), the system (device in Fig. 4 and [0072]) comprising: a reservoir (1, Fig. 4) adapted to contain an irrigating liquid (see [0059]); a catheter (2, Fig. 1) comprising a catheter tip (tip of 2 where 21 is located, see Fig. 4) configured for insertion into one of a rectum and a stoma of a user (see [0003]) and an expandable retention element (21,. Fig. 1) configured to retain the catheter tip (tip of 2) within one of the rectum and the stoma (see [0063]), the catheter tip (tip of 2) including an orifice (opening of 2 where 21 is located, see Fig. 4) configured to expel the irrigating liquid out of the catheter tip and into one of the rectum and the stoma (see [0003] and [0075]); a tubing system (see [0035]) providing a first conduit for movement of the irrigating liquid between the reservoir (4) and the catheter (2, see [0035] and see Fig. 4) and; a valve system (valve, see [0043]-[0044]) for controlling the movement of a liquid to the expandable member (see [0043]); a pump (4) operable to pump the irrigating liquid from the reservoir (1) to the catheter tip (tip of 2), with the pump (4) configured to selectively: - pump (4) irrigation liquid into the expandable retention element (21, see [0041] and [0072]; - pump the irrigating liquid through the catheter (2) for irrigation of one of the rectum and the stoma (see [0014] and [0075]); - withdraw the irrigating liquid from the retention element (21, see [0014] where the pump deflates the retention member); and a user-operable control interface (control unit, see Fig. 4 and [0066]) comprising a dedicated emergency stop zone (41/42, Fig. 6, the Examiner has interpreted “emergency stop zone” in accordance with the specification as operation buttons), wherein in response to input from the user, the dedicated emergency stop zone (41/42) operates the pump (5) and the valve system (valve, see [0012], [0014], [0043]-[0044] and claim 1) to withdraw the irrigating liquid from the retention element (21); Applicants : Coloplast A/Swherein the dedicated emergency stop zone (41/42) is available during any operational state of the system (see Fig 6 and [0078] the buttons are accessible at any time during operation of the device); wherein the pump (4) comprises a reversible electrical pump (4) that is operable in a first direction to pump (4) the irrigating liquid into the expandable retention element (21) and in a second reverse direction to withdraw the irrigating liquid from the expandable retention element (21, see [0012], [0014] can claim 1 where the pump is for inflation and/or deflation of the retention member and see [0078]) and a display (33, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 4 as taught by Andreen et al. such that the control unit includes the features of the control unit of the embodiment of Fig. 6 because Andreen et al. teaches that modifications may be made to the embodiments (see [0083]) and it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bjerregaard by substituting the pump taught by Bjerregaard for the modified embodiment of the electrical pump and control unit taught by Andreen et al. and connecting the tubing and valve system of the device taught by Bjerregaard to the pump and the control unit taught by Andreen et al. for ease of operation of the device which is advantageous for users with reduced dexterity, because the electrical pump is easily adjustable and customizable and the dead man’s handle which prevents the risk of pumping too long or at high speeds (see [0018]).  Further, Bjerregaard teaches that modifications may be made to the device (see Bjerregaard, [0092]).  
Bjerregaard in view of Andreen et al. does not teach that the control unit is configured to receive signals from a thermos sensor indicating a temperature of the irrigating liquid and to calculate future asymptotic temperature predictions for the temperature of the irrigating liquid; and a display that displays at least one of the future asymptotic temperature predictions.  However, Kamen et al. teaches a control unit (controller, Fig. 2) is configured to receive signals from a thermos sensor (temperature sensor, [0116]) indicating a temperature of the irrigating liquid and to calculate future temperature predictions for the temperature of the irrigating liquid (see [0092]-[0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify the device taught by Bjerregaard in view of Andreen et al. by adding the temperature sensor taught by Kamen et al. and by configuring the control unit taught by Bjerregaard in view of Andreen et al. to be configured to receive signals from the temperature sensor indicating a temperature of the irrigating liquid and to calculate future temperature predictions for the temperature of the irrigating liquid as taught by Kamen et al. for monitoring the temperature of the medical fluid which may be used to predict unexpected results or alarm/alert the user that the temperature of the medical fluid is higher or lower than recommended (see [0116]).  Further, Bjerregaard in view of Andreen et al. teaches that modifications may be made to the device (see Bjerregaard, [0092]).
Bjerregaard in view of Andreen et al. in view of Kamen et al. does not specifically teach calculating future asymptotic temperatures and displaying at least one of the future asymptotic temperature predictions.  However, Butterfield teaches a medical device (40, Fig. 4) having a medical thermos sensor (42, Fig. 4) that indicates temperature and calculates future asymptotic temperature predications and display at least one of the future asymptotic temperatures predictions (see Figs. 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bjerregaard in view of Andreen et al. in view of Kamen et al. by forming the control unit, temperature sensor and display such that the temperature sensor is configured to calculate future asymptotic temperature predictions for the temperature of the irrigating liquid; and the display is configured to display at least one of the future asymptotic temperature predictions as taught by Butterfield for obtaining more accurate ([0001]).  Further, Bjerregaard in view of Andreen et al. in view of Kamen et al. teaches that modifications may be made to the device (see Bjerregaard, [0092]).
Regarding claim 15, Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield teaches wherein the control interface (control unit) is configured to recognize a single input from the user for activation of the dedicated emergency stop zone. (41/42, see Fig. 6 and Andreen et al., [0078]).  
Regarding claim 16, Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield teaches wherein the dedicated emergency stop zone (41/42) Andreen et al., [0078])  is a push button (see Andreen et al., [0078]).  
Regarding claim 17, Bjerregaard in view of Andreen et al. teaches in view of Kamen et al. in view of Butterfield wherein the dedicated emergency stop zone (41/42) is a mechanical button see (Andreen et al., [0078], 41/42 are mechanical in that that they have machined parts that allow them to control the pump).  
Regarding claim 18, Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield teaches wherein the user-operable control interface comprises a graphical user interface (33, Fig. 6, see 35 U.S.C. §112(b) rejection above for interpretation).  
Regarding claim 19, Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield teaches wherein the graphical use-interface is configured to notify the user if a temperature of the irrigating fluid is outside a predetermine temperature interval (see rejection of claim 14 above and Kamen et al., [0116]).
Regarding claim 25, Bjerregaard teaches a system (1, Fig. 1) for anal and stomal irrigation (see [0071]), the system comprising: a reservoir (4, Fig. 1) adapted to contain an irrigating liquid (irrigation liquid, see [0076]); a catheter (2, Fig. 3) comprising an expandable (3, Fig. 1) configured to retain the catheter (2) in at least one of a rectum and a stoma (see [0078]); a tubing system (6/7/8, Fig. 1) providing a first conduit (6/7) for movement of the irrigating liquid (irrigation liquid, see [0076]) between the reservoir (4) and the catheter (2) and a second conduit (6/8) for movement of the irrigating liquid (irrigation liquid, see [0076]) between the reservoir (4) and the expandable retention element (3, see [0073]); a pump (9, Fig. 1) operable to selectively: pump the irrigating liquid (irrigation liquid, see [0076]) into the expandable retention element (3, see [0088] and Fig. 3a); pump the irrigating liquid (irrigation liquid, see [0076]) through the catheter (2) for irrigation of the at least one of the rectum and the stoma (see [0089] and Fig. 3b).
Bjerregaard teaches withdrawing irrigating liquid (irrigation liquid, see [0076]) from the retention element (3, see [0090] and Fig. 3c) but does not teach that the withdrawal is via the pump andAppln. No.: 16/062,111Page 6 a control system configured to receive signals from a thermo sensor indicating a temperature of the irrigating liquid and to calculate future asymptotic temperature predictions for the temperature of the irrigating liquid; and a display that displays at least one of the future asymptotic temperature predictions.  
However, Andreen et al. teaches a system for anal and stomal irrigation (see [0003]), the system (device in Fig. 4 and [0072]) comprising: a reservoir (1, Fig. 4) adapted to contain an irrigating liquid (see [0059]); a catheter (2, Fig. 1) comprising an expandable retention element (21,. Fig. 1) configured to retain the catheter (2) within one of the rectum and the stoma (see [0063]), a tubing system (see [0035]) providing a first conduit for movement of the irrigating liquid between the reservoir (4) and the catheter (2, see [0035] and see Fig. 4) and; a pump (4) configured to selectively: - pump (4) irrigation liquid into the expandable retention element (21, see [0041] and [0072]; - pump the irrigating liquid through the catheter (2) for irrigation of one (see [0014] and [0075]); and- withdraw the irrigating liquid from the retention element (21, see [0012], [0014] can claim 1 where the pump is for inflation and/or deflation of the retention member and see [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 4 as taught by Andreen et al. such that the control unit includes the features of the control unit of the embodiment of Fig. 6 because Andreen et al. teaches that modifications may be made to the embodiments (see [0083]) and it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bjerregaard by substituting the pump taught by Bjerregaard for the modified embodiment of the electrical pump and control unit taught by Andreen et al. and connecting the tubing and valve system of the device taught by Bjerregaard to the pump and the control unit taught by Andreen et al. for ease of operation of the device which is advantageous for users with reduced dexterity, because the electrical pump is easily adjustable and customizable and the dead man’s handle which prevents the risk of pumping too long or at high speeds (see [0018]).  Further, Bjerregaard teaches that modifications may be made to the device (see Bjerregaard, [0092]).
Bjerregaard in view of Andreen et al. does not teach that the control unit is configured to receive signals from a thermo sensor indicating a temperature of the irrigating liquid and to calculate future asymptotic temperature predictions for the temperature of the irrigating liquid; and a display that displays at least one of the future asymptotic temperature predictions.  
However, Kamen et al. teaches a control unit (controller, Fig. 2) is configured to receive (temperature sensor, [0116]) indicating a temperature of the irrigating liquid and to calculate future temperature predictions for the temperature of the irrigating liquid (see [0092]-[0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify the device taught by Bjerregaard in view of Andreen et al. by adding the temperature sensor taught by Kamen et al. and by configuring the control unit taught by Bjerregaard in view of Andreen et al. to be configured to receive signals from the temperature sensor indicating a temperature of the irrigating liquid and to calculate future temperature predictions for the temperature of the irrigating liquid as taught by Kamen et al. for monitoring the temperature of the medical fluid which may be used to predict unexpected results or alarm/alert the user that the temperature of the medical fluid is higher or lower than recommended (see [0116]).  Further, Bjerregaard in view of Andreen et al. teaches that modifications may be made to the device (see Bjerregaard, [0092]).
Bjerregaard in view of Andreen et al. in view of Kamen et al. does not specifically teach calculating future asymptotic temperatures and displaying at least one of the future asymptotic temperature predictions.  However, Butterfield teaches a medical device (40, Fig. 4) having a medical thermos sensor (42, Fig. 4) that indicates temperature and calculates future asymptotic temperature predications and display at least one of the future asymptotic temperatures predictions (see Figs. 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bjerregaard in view of Andreen et al. in view of Kamen et al. by forming the control unit, temperature sensor and display such that the temperature sensor is configured to calculate future asymptotic temperature predictions for the ([0001]).  Further, Bjerregaard in view of Andreen et al. in view of Kamen et al. teaches that modifications may be made to the device (see Bjerregaard, [0092]).
Claims 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjerregaard (Pub. No. 2012/0143168) in view of Andreen et al. (Pub. No. 2014/0005602) in view of Kamen et al. (Pub. No. 2010/0185142) in view of Butterfield (Pub. No. 2006/0224349)in view of Andreen (Pub. No. 2014/0155864).
Regarding claim 19, if it is found that Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield does not teach wherein the graphical user-interface is configured to notify the user if a temperature of the irrigating fluid is outside a predetermined temperature interval.  However, in the same field of endeavor Andreen 864’ teaches a graphical user-interface (33, see Fig. 6) is configured to notify the user if a temperature of the irrigating fluid is outside a predetermined temperature interval (S9see [0067] ad Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield such the display shows the temperature of the irrigation liquid as taught by Andreen for notifying the user that the temperature of the irrigation liquid is too high or too low (see Andreen, [0067]).  Further, Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield teaches that modifications made be made to the device (Bjerregaard, [0092]).
Regarding claim 21, Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield does not teach wherein the graphical user-interface is configured to display a Andreen 864’ teaches a graphical user-interface (33, see Fig. 6) is configured to display a system operational state status (see [0063]-[0067] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield such the display shows a system operational state status for notifying the user that the initiation scheme has started (see Andreen, [0064]).  Further, Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield teaches that modifications made be made to the device (Bjerregaard, [0092]).
Regarding claim 22, Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield does not teach wherein the graphical user-interface is configured to notify the user that a cleaning sequence is scheduled. However, in the same field of endeavor Andreen 864’ teaches a graphical user-interface that is configured to notify the user that a cleaning sequence is scheduled (see [0070] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield such the display notifies the user of a cleaning sequence as taught by Andreen for informing the user of the volume of irrigation liquid that has been pumped and the remaining time for treatment (see Andreen, [0070]). Further, Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield teaches that modifications made be made to the device (Bjerregaard, [0092]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjerregaard (Pub. No. 2012/0143168) in view of Andreen et al. (Pub. No. 2014/0005602) in view of Kamen .
Regarding claim 20, Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield does not teach wherein the user-operable control interface comprises user operation instructions and the graphical user-interface is configured to display the user operation instructions.  However, Williams et al. teaches a user-operable control interface comprising user operation instructions and a graphical user-interface (106, Fig. 1) is configured to display the user operation instructions (see [0251]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield such that the control unit and display are configured to display operation instructions as taught by Williams et al. for operation of the device (see Williams et al, [0251]).  Further, Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield teaches that modifications made be made to the device (Bjerregaard, [0092]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjerregaard (Pub. No. 2012/0143168) in view of Andreen et al. (Pub. No. 2014/0005602) in view of Kamen et al. (Pub. No. 2010/0185142) in view of Butterfield (Pub. No. 2006/0224349)in view of Quirico et al. (Pub. No. 2013/0245599).
Regarding claim 23, Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield does not teach the graphical user-interface is configured to notify the user that the system is scheduled to be replaced after a predetermined number of operational cycles.  However, Quirico et al. teaches a graphical user-interface (172, Fig. 1A) that is (see [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield such that the display is configured to notify the user of system replacements as taught by Quirico et al. informing the user that that components of the device need replacement (see [0074]).  Further, Bjerregaard in view of Andreen et al. in view of Kamen et al. in view of Butterfield teaches that modifications made be made to the device (Bjerregaard, [0092]).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjerregaard (Pub. No. 2012/0143168) in view of Andreen et al. (Pub. No. 2014/0005602) in view of Andreen (Pub. No. 2014/0155864).
Regarding claim 26, Bjerregaard teaches a system (1, Fig. 1) for anal and stomal irrigation (see [0071]), the system comprising: a reservoir (4, Fig. 1) adapted to contain an irrigating liquid (irrigation liquid, see [0076]); a catheter(2, Fig. 3) comprising an expandable retention element (3, Fig. 1) configured to retain the catheter (2) in at least one of a rectum and a stoma (see [0078]); a tubing system (6/7/8, Fig. 1) including a first conduit (6/7) for transport of the irrigating liquid (irrigation liquid, see [0076]) between the reservoir (4) and the catheter (2) and a second conduit (6/8) for transport of the irrigating liquid (irrigation liquid, see [0076]) between the reservoir (4) and the expandable retention element (3, see [0073]); a pump (9, Fig. 1) operable to selectively: pump the irrigating liquid (irrigation liquid, see [0076]) into the expandable retention element (3, see [0088] and Fig. 3a); pump the irrigating liquid (irrigation liquid, see [0076]) out of the catheter (2) for irrigation of the at least one of the rectum and the stoma (see [0089] and Fig. 3b) and a control interface (5, Fig. 1).  
(irrigation liquid, see [0076]) from the retention element (3, see [0090] and Fig. 3c) but does not teach that the withdrawal is via the pump andAppln. No.: 16/062,111Page 6 a control interface for operation of the system, wherein the control interface includes a graphical user interface that displays a notification to the user that a cleaning sequence for cleaning the system is scheduled.
However, Andreen et al. teaches a system for anal and stomal irrigation (see [0003]), the system (device in Fig. 4 and [0072]) comprising: a reservoir (1, Fig. 4) adapted to contain an irrigating liquid (see [0059]); a catheter (2, Fig. 1) comprising an expandable retention element (21,. Fig. 1) configured to retain the catheter (2) within one of the rectum and the stoma (see [0063]), a tubing system (see [0035]) providing a first conduit for movement of the irrigating liquid between the reservoir (4) and the catheter (2, see [0035] and see Fig. 4) and; a pump (4) configured to selectively: - pump (4) irrigation liquid into the expandable retention element (21, see [0041] and [0072]; - pump the irrigating liquid through the catheter (2) for irrigation of one of the rectum and the stoma (see [0014] and [0075]); and- withdraw the irrigating liquid from the retention element (21, see [0012], [0014] can claim 1 where the pump is for inflation and/or deflation of the retention member and see [0078]) and a control interface includes a graphical user interface (see [0066]) that has a display (33, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 4 as taught by Andreen et al. such that the control unit includes the features of the control unit of the embodiment of Fig. 6 because Andreen et al. teaches that modifications may be made to the embodiments (see [0083]) and it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
(see [0018]).  Further, Bjerregaard teaches that modifications may be made to the device (see Bjerregaard, [0092]).
Bjerregaard in view of Andreen et al. does not teach wherein the control interface includes a graphical user interface that displays a notification to the user that a cleaning sequence for cleaning the system is scheduled.  However, in the same field of endeavor Andreen 864’ teaches a graphical user-interface that is configured to notify the user that a cleaning sequence is scheduled (see [0070] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bjerregaard in view of Andreen et al. such the display notifies the user of a cleaning sequence as taught by Andreen for informing the user of the volume of irrigation liquid that has been pumped and the remaining time for treatment (see Andreen, [0070]). Further, Bjerregaard in view of Andreen et al. teaches that modifications made be made to the device (Bjerregaard, [0092]).
Allowable Subject Matter
Claim 24 is allowed over the prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 10/09/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783